Order, entered on October 22, 1962, appointing a private Referee to examine the account, unanimously modified, on the law, on the facts and in the exercise of discretion, by striking therefrom the third decretal paragraph and providing in lieu thereof for the appointment of a court employed Special Referee to take and state the account, and, as so modified, affirmed, with $20 costs and disbursements to appellant payable out of the estate. In commenting upon the propriety of appointing a Referee, we have heretofore said it is the general policy of the courts in this Department not to extend the scope or occasion of references in the absence of request or consent of the parties or of special circumstances meriting such action (Matter of Wilder v. Straus-Duparquet, 5 A D 2d 1, 3; Wolf son v. MeGraw é Co., 18 A D 2d 905; Sheean v. Allen, 19 A D 2d 595). In a ease such as this if the court felt a Referee necessary, in the interest of protecting the assets of this estate, it should have complied with appellant’s request and designated a court-employed Special Referee rather than a private Referee. (See, also, Matter of Vogue Pleating é Embroidery Co., 11 A D 2d 358, 360; Zakkai v. David, 285 App. Div. 1121.) Concur — Botein, P. J., McNally, Stevens, Eager and 'Steuer, JJ.